TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00382-CV


                                          T. L., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


               FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
     NO. D-1-FM-17-007178, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant T.L. filed his notice of appeal on June 3, 2019. The appellate record

was complete June 25, 2019, making appellant’s brief due July 15, 2019. On July 15, 2019,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than August 6, 2019. If the brief is not filed by that date, counsel may be required to

show cause why she should not be held in contempt of court.

               It is ordered on July 17, 2019.



Before Justices Goodwin, Baker, and Kelly